               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII

NELSON GAITAN-AYALA; ANABELIS )      CIVIL NO. 08-00249 SOM/LK
GAITAN; and ERIKA GAITAN,     )
                              )
          Plaintiffs,         )      ORDER REGARDING NELSON
                              )      GAITAN-AYALA’S APPLICATION
     vs.                      )      FOR WRIT OF ASSISTANCE
                              )
CONTRERAS & CAMPA, LLP; and   )
DRAGO CAMPA,                  )
                              )
          Defendants.         )
_____________________________ )

              ORDER REGARDING NELSON GAITAN-AYALA’S
                APPLICATION FOR WRIT OF ASSISTANCE

          On November 28, 2008, Plaintiffs Nelson Gaitan-Ayala,

Anabelis Gaitan, and Erika Gaitan obtained a Judgment in their

favor and against Defendants Contreras & Campa, LLP, and Drago

Campa in the amount of $100,000.    See ECF No. 19.

          Nearly 13 years later, on June 7, 2021, Gaitan-Ayala

asked this court to issue a Writ of Assistance under Rule 70(d)

of the Federal Rules of Civil Procedure.    See ECF No. 25.

          On June 9, 2021, this court asked for supplemental

briefing to be filed by July 8, 2021, on the subject of the

timeliness of the Application.    When the court did not timely

receive that supplemental brief, the court terminated the

Application and considered the matter concluded.      See ECF No. 27.

          On July 13, 2021, the court received Gaitan-Ayala’s

supplemental brief, explaining that he has been incarcerated and

arguing that the ten-year period for enforcing judgments in
Hawaii was extended under section 657-13 of the Hawaii Revised

Statutes given his status as a prisoner.   Gaitan-Ayala placed his

document into the prison mail system on July 6, 2021.

Considering his pro se and incarcerated status, this court

accepts the supplement and now turns to his Application for Writ

of Assistance.

          This court is concerned that Gaitan-Ayala may have a

misunderstanding about what help this court can provide.   Any

misunderstanding is understandable given the name of the writ.

In fact, a writ of assistance is a court order usually served by

the U.S. Marshals Service.   The U.S. Marshals Service describes a

writ of assistance as follows:

          an order directing that a party convey,
          deliver, or turn over a deed, document, or
          right of ownership. This writ, which may
          also be called a writ of restitution or writ
          of possession, usually serves as an eviction
          from real property. In addition, if a
          judgment directs a party to execute a
          conveyance of land, to deliver a deed or
          other document, or to perform any other
          specific act, and the party fails to comply
          within the time specified, the court may
          direct the act to be done by some other
          person appointed by the court at the cost of
          the disobedient party. Where so performed,
          the act has like effect as if done by the
          party.

https://www.usmarshals.gov/process/assistance.htm (last visted

July 15, 2021).

          Rule 70, which provides for writs of assistance, is

designed “to deal with parties who seek to thwart judgments by


                                 2
refusals to comply with orders to perform specific acts.”    12 C.

Wright, A. Miller, & R. Marcus, Federal Practice & Procedure,

Civil 3d § 3021 (2014).   “Rule 70 is designed to preclude

recalcitrant parties from frustrating court orders and permits

the court upon application of a party to divest title in property

within the jurisdiction of the court and vest it in others.”

Rivers by Rivers v. Schweiker, 692 F.2d 871, 874 (2d Cir. 1982)

           To the extent Gaitan-Ayala expects the U.S. Marshals

Service and/or this court to conduct an investigation or to

advocate for him, his expectation is ill-founded.   A writ of

assistance can issue to help a party collect a judgment only

after that party identifies the object(s) to be collected and

ensures that they are located within the jurisdiction of this

court.   The same would apply to an application for a writ of

execution, which “is a process issued by the court directing the

U.S. Marshal to enforce and satisfy a judgment for payment of

money. (Federal Rules of Civil Procedure 69).”

https://www.usmarshals.gov/process/execution-writ.htm (last

visited July 15, 2021).   Gaitan-Ayala cannot obtain a writ of

assistance based on an assumption that the U.S. Marshals Service

or this court will assist him in investigating what assets Campa

has and figuring out where the assets are.   This court can only

“assist” by issuing orders that allow the U.S. Marshals Service




                                 3
to seize property after Gaitan-Ayala satisfies the requirements

set forth earlier in this paragraph.

            Gaitan-Ayala’s Application for Writ of Assistance

attaches a copy of what purports to be a lien on a California

property where Drago Campa apparently lives.    This court passes

no judgment with respect to the validity of that lien.    However,

assuming that Campa lives in California, this court lacks the

power to issue writs of assistance with respect to California

property.    Instead, assuming that Campa lives in California,

Gaitan-Ayala would have to register or “domesticate” his Hawaii

judgment in California and then use California law with respect

to having a court in California issue an order enforcing the

judgment against Campa.    This court cannot advise Gaitan-Ayala

with respect to that process and instead encourages him to

contact an attorney licensed to practice law in California with

experience in the collection of judgments.

            Of course, before spending additional time, money, and

effort in attempting to enforce his judgment, Gaitan-Ayala should

consider whether Campa has assets from which the judgment may be

collected.   If, for example, a bank has a mortgage on the

property that predates Gaitan-Ayala’s judgment against Campa,

Gaitan-Ayala may want to consider the amount of that mortgage as

compared to the value of the property.    If there is a co-owner to

that property, Gaitan-Ayala may want to consider the co-owner’s



                                  4
rights.   Additionally, Gaitan-Ayala may want to explore the State

Bar of California’s Client Security Fund, 845 South Figueroa

Street, Los Angeles, CA   90017-2515, 213-765-1140, which

reimburses clients of attorneys who have lost money or property

due to theft or dishonest conduct by a California lawyer.     See

http://www.calbar.ca.gov/Public/Complaints-Claims/Client-Security

-Fund (last visted July 15, 2021).   This court is not saying that

Gaitan-Ayala is eligible for reimbursement from that fund and

leaves it to Gaitan-Ayala to explore any time limits or other

requirements for claims made to that fund.

          The Clerk of Court is directed to serve this order on

1) Gaitan-Ayala, USM # 42049-048, Giles W. Dalby Correctional

Facility, 805 North Avenue F, Post, Texas 79356; 2) Law Office of

Eric A. Seitz, The Block - Mililani Bldg., 820 Mililani St.,

Ste. 520, Honolulu, HI 96813; 3) Anabelis Gaitan, c/o Law Office

of Eric A. Seitz, The Block - Mililani Bldg., 820 Mililani St.,

Ste. 520, Honolulu, HI 96813; 4) Erika Gaitan, c/o Law Office of

Eric A. Seitz, The Block - Mililani Bldg., 820 Mililani St.,

Ste. 520, Honolulu, HI 96813; 5) Drago Campa, 17117 Gunnerson

St., Lake Elsinore, CA 92530; and 6) Contreras & Campa and Drago

Campa, 633 W. 5th Street, Ste. 2600, Los Angeles, CA 90071.    It

is not clear whether Seitz continues to represent Gaitan-Ayala.

          As a final note, this court cautions Gaitan-Ayala that

he shares the $100,000 judgment with two other Plaintiffs who may



                                 5
claim some or all of anything he obtains from Campa, provided

those other Plaintiffs are not time-barred or otherwise

restricted from collecting the judgment.                At this point, unless

Gaitan-Ayala (1) identifies the assets he wants assistance in

seizing, and (2) establishes that those assets are located in

Hawaii or held by a person or entity in Hawaii, this court cannot

assist Gaitan-Ayala and will take no further action relating to a

writ of assistance.




             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, July 15, 2021.




                                         /s/ Susan Oki Mollway
                                        Susan Oki Mollway
                                        United States District Judge




Gaitan-Ayala v. Contreras & Campa et al.; Civil No. 08-00249 SOM/LK; ORDER REGARDING
NELSON GAITAN-AYALA’S APPLICATION FOR WRIT OF ASSISTANCE




                                          6
